Citation Nr: 1147041	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  06-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 1981 rating decision of the Department of Veterans Affairs (VA) Regional Office (ROs) in Buffalo, New York, which denied the benefits sought on appeal.  The Veteran subsequently relocated to Louisiana and his claims folder was transferred to the RO in New Orleans, which issued a March 2003 decision denying his request for VA compensation benefits.  In August 2010, the Board remanded the Veteran's claim for additional development.  Thereafter, the Veteran, through his representative, submitted additional evidence in support of his claim directly to the Board, accompanied by a waiver of RO review.

The March 2003 decision by the RO characterized the issue on appeal as an application to reopen a previously denied claim on the basis of new and material evidence or, in the alternative, a request to revisit that prior denial on the grounds of clear and unmistakable error.  However, the record shows that the Buffalo RO's initial October 1981 denial of the Veteran's low back claim never became final.  The Veteran perfected a timely appeal of that October 1981 rating decision in response to an August 1982 statement of the case, but the RO did not certify the appeal to the Board.  Thus, that appeal has remained pending to.  38 U.S.C.A. § 7105 (West 2002 & 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011); Myers v. Principi, 16 Vet App 228 (2002) (decision years earlier never became final and binding because the Veteran had initiated a timely appeal).  In the absence of a final prior denial of the Veteran's low back claim, there is no requirement to submit new and material evidence in support of that claim.  McGrath v. Gober, 14 Vet App 28 (2000) (VA must acknowledge the earlier-filed claim since it remained pending in the absence of a final and binding adjudication).  Further, the Veteran's allegations of clear and unmistakable error with respect to that claim are effectively rendered moot.  Consequently, the Board finds that the current issue is most appropriately characterized as an original claim for service connection, which is subject to de novo review.

As a final introductory matter, the Board acknowledges that the Veteran submitted a June 2010 oral request for a Travel Board hearing, which was transcribed and associated with his claims folder.  However, in a subsequent July 2011 statement, his representative indicated that the Veteran was financially unable to travel to the RO and, thus, no longer wished to appear for a hearing.  As the representative's statement was received prior to the scheduling of the Travel Board hearing, it is considered a timely withdrawal of the Veteran's hearing request.  38 C.F.R. § 20.702(e) (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the disposition of the Veteran's low back claim.

The Veteran contends that his current low back problems had their onset during his period of active duty, when he was treated for lumbar strain.  In the alternative, he asserts that his current disability is the result of a low back disorder that preexisted service and permanently worsened therein. 

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was preexisted his entrance to service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & 2011); 38 C.F.R. § 3.306 (2011).  However, where the pre-service disability is shown to have increased in severity in service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  That includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2011).

In this case, it is unclear whether the Veteran had a low back disorder that preexisted service because his pre-induction examination report is not of record.  In fact, the majority of the Veteran's service medical records remain outstanding.  Prior to the initial adjudication of the claim, the Buffalo RO attempted to obtain the Veteran's complete service records through the National Personnel Records Center (NPRC).  However, a September 1981 response from that facility indicated that those records were presumed destroyed in a 1973 fire at VA's records repository in St. Louis, Missouri.  Notwithstanding the NPRC's response, the Buffalo RO has not issued a formal finding of unavailability with respect to the Veteran's service records.  Nor has any other VA entity.  In a March 2005 statement of the case, the New Orleans RO expressly acknowledged the possibility that the Veteran's service records might be obtained at a later date, in which case his claim would be reconsidered.  Consequently, the Board finds that VA has not yet met its obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  The Board finds that, in order to fulfill VA's duty to assist, additional efforts to obtain the Veteran's service records, or alternative forms of evidence, should be undertaken.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board finds that additional efforts are not required to obtain outstanding post-service records from the Social Security Administration (SSA) and the Louisiana Office of Worker's Compensation.  While both agencies appear to have granted the Veteran disability benefits, the records upon which those awards were predicated have been determined to be unavailable.  Specifically, the New Orleans RO sent an August 2010 request for SSA records, which yielded a response that any records had been destroyed.  Thereafter, the RO sent multiple requests to the Louisiana Office of Workers Compensation, which declined to provide any records.  The RO also contacted the Veteran and requested that he provide all pertinent records in his possession and any other information that might enable VA to reconstruct those records.  However, the Veteran indicated that he did not have any relevant information to submit.  Thereafter, in March 2011, the RO issued a formal finding that the Veteran's SSA and worker's compensation records were unavailable.

The Veteran has been duly informed of the unavailability of additional SSA and worker's compensation records.  No other alternative sources of records have been identified.  In light of the RO's formal finding, the Board concludes that any additional efforts to obtain those records would be futile.  Nevertheless, for the reasons set forth below, the Board finds that further development of the Veteran's claim is warranted on other grounds.

The Veteran's account of an in-service low back injury is corroborated by his available service medical records, which confirm that he was hospitalized for acute lumbar strain in May 1959.  At that time, the Veteran told his service treating providers that he had experienced back problems prior to joining the Army and that his symptoms had substantially worsened during basic training.  Subsequent service medical records show that, despite a treatment regimen of heat therapy and muscle relaxants, the Veteran's low back problems persisted, prompting him to seek additional inpatient care in June 1959.  During that period of hospitalization, the Veteran underwent a psychiatric evaluation, which yielded a diagnosis of psychogenic musculoskeletal reaction.  The examining clinician concluded that, while that disorder was manifested by in-service low back pain complaints, it represented a preexisting condition, which rendered the Veteran unfit for active duty.  He thereafter was afforded a July 1959 honorable discharge for reasons of medical unsuitability.

The Veteran's post-service medical records show that, while he sought outpatient treatment for low back problems in May 1980, his symptoms were not found to warrant a diagnosis until several years later.  Specifically, records generated in 1986 show that the Veteran was diagnosed on X-ray with generalized degenerative arthritis, which was attributed to numerous strains and sprains of the lumbar spine.  Subsequent private medical records, dated from January 2001 to March 2001, show subjective complaints of low back pain and objective findings of hypertrophic lumbar changes.  

The record thereafter shows that the Veteran was afforded a January 2004 VA examination in which he recounted his history of low back pain and related symptoms.  Contemporaneous clinical testing revealed evidence of painful motion, while X-rays and Magnetic Resonance Imaging showed degenerative changes consistent with a diagnosis of mild to moderate degenerative joint disease.  However, the January 2004 VA nurse practitioner who examined the Veteran determined that his current pathology was not related to his in-service lumbar strain or to the back problems that had pre-existed his active duty.  As a rationale for that opinion, the VA nurse practitioner noted that those in-service and pre-service back disorders were etiologically distinct from the Veteran's currently diagnosed degenerative arthritis and that the latter was the result of an intercurrent injury incurred during his civilian employment.

The above VA examiner's findings were refuted by the Veteran's private orthopedic surgeon, who submitted a June 2005 statement opining that it was "decidedly possible" that the Veteran's current low back problems (now diagnosed as degenerative spondylosis of the lumbar spine) were related to his previous in-service injuries.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the Board recognizes that that the Veteran has already been afforded a January 2004 VA examination that addressed the issue on appeal.  Nevertheless, that the January 2004 VA nurse practitioner's opinion predated and, thus, did not consider the private orthopedic surgeon's June 2005 findings, which suggest a possible nexus between the Veteran's current low back problems and his active service.  Accordingly, the Board may not rely on that VA examiner's negative nexus opinion, standing alone, as a basis for adjudicating the Veteran's claim.  38 C.F.R. § 4.1 (2011) (to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history). 

Nor may the Board rely solely on the findings of the private orthopedic surgeon.  The Board considers those findings to be inherently speculative in nature and, thus, of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, even if the surgeon had indicated that it was more likely than not, as opposed to just "decidedly possible," that the Veteran's low back problems were service-related, the Board would still consider that physician's opinion inadequate for rating purposes.  That opinion is insufficiently probative as it was neither accompanied by a rationale nor based on a review of the Veteran's claims folder or medical history.  The Board recognizes that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, the Board considers it significant that the Veteran's surgeon did not address the countervailing findings contained in the January 2004 VA examination report.  Nor did that physician indicate any review of the Veteran's available service medical records or the other evidence pertaining to his claim.  Consequently, the Board finds that, just as the January 2004 VA examiner's report by itself is insufficient to deny the Veteran's claim, the June 2005 private surgeon's opinion may not serve as a stand-alone basis for granting that claim.  


The Board finds that an additional VA examination and etiological opinion is needed in order to reconcile the conflicting findings of the January 2004 VA examiner and the June 2005 private orthopedic surgeon.  That new VA examination and opinion should also address whether the Veteran, in fact, had a preexisting low back condition and, if so, whether it was permanently aggravated in service.  The Board is cognizant that the Army physician who examined the Veteran concluded that his psychogenic musculoskeletal reaction had preexisted service.  Nevertheless, the Board observes that it is unclear from the current record whether that finding was based on any evidence apart from the Veteran's own statements.  Such an in-service lay account, alone, is insufficient to rebut the presumption of soundness on entry.  Gahman v. West, 13 Vet. App. 148 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  Moreover, a medical board's conclusory, unsubstantiated findings that a disorder preexisted service have also been deemed insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  Further, even if the Board were to accept the Army physician's determination as evidence of preexisting low back condition, it would still need to consider whether that preexisting disorder was aggravated in service.  38 U.S.C.A. § 1111 (West 2002 & 2011); 38 C.F.R. § 3.304(b) (2011).    

The Board is cognizant of the Veteran's own assertions that his low back symptoms either began in service or were aggravated therein and have progressively worsened over time.  Although a lay person, he is competent to report a history of in-service and post-service symptoms, such as lower back pain and radiculopathy, of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his account is presumed credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, in order to warrant a grant of service connection, there must be probative evidence that the Veteran's low back problems are etiologically related to his brief period of active duty.  Moreover, to establish service connection on the basis of aggravation, there must be probative evidence of a permanent in-service worsening of a preexisting low back condition.  38 C.F.R. § 3.306 (2011).  The Veteran has not been shown to have the requisite clinical expertise to render an opinion on diagnosis, causation, or aggravation of such a condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements, standing alone, are insufficient to warrant a grant of service connection either on a direct basis or upon a theory of aggravation.  

In light of the foregoing, the Board finds that the issues of direct in-service incurrence and aggravation warrant additional development and should be addressed in the forthcoming VA examination.  That new VA examination, in contrast with the one from January 2004, should be conducted by a licensed medical doctor in order to fully and fairly assess the merits of the Veteran's low back claim.  Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).  Moreover, that new examination should take into account the entire contents of the Veteran's claims folder, including any service medical records or other pertinent evidence obtained pursuant to this remand.  38 C.F.R. § 4.1 (2011).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Contact the National Personnel Records Center, the National Archives, or any other appropriate service department offices, in an effort to obtain and associate with the claims file the Veteran's complete service medical records.  The Veteran should also be advised to submit any such records in his own possession.  All attempts to obtain these records should be noted in the claims folder.  If such efforts ultimately prove futile, a formal finding of records unavailability should be made and the Veteran should be duly notified in accordance with 38 C.F.R. § 3.159(e) (2011).

2.  After the above development has been completed, schedule the Veteran for a VA examination with a medical doctor to assess the etiology of his current low back problems.  The examiner should review the claims folder and should note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the service medical records, showing that the Veteran was treated for lumbar sprain and thereafter assessed with a preexisting psychogenic musculoskeletal reaction, manifested by low back complaints.  The examiner should also consider the Veteran's post-service medical records, showing treatment for low back pain and diagnoses of degenerative joint disease and spondylosis of the lumbar spine.  Additionally, the examiner should reconcile the January 2004 VA examination report, indicating that the Veteran's current low back problems were the result of a post-service injury and had not been caused or aggravated in service, with the private orthopedic surgeon's countervailing statement, averring that it was "definitely possible" that those current low back problems were related to the Veteran's active duty.  Finally, the VA examiner should consider all evidence regarding a continuity of low back symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner's opinion should address the following:  

a)  State whether there is clear and unmistakable evidence that the Veteran's low back disability preexisted service.  

b)  State whether it is at least as likely as not (50 percent or greater probability) that any preexisting low back disability was aggravated or permanently worsened by the Veteran's documented May 1959 lumbar strain or any other aspect of his active service. 

c)  State whether there is clear and convincing evidence that any preexisting low back disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease.

d)  If there is not clear and unmistakable evidence that the Veteran's low back disorder preexisted service, state whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is etiologically related to any aspect of his service, including his documented lumbar strain. 

3.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans  
Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



